obligation to register as a sex offender for 10 months, the seriousness of
                       his underlying sexual-offense conviction, and his poor probation record, we
                       are not convinced that the district court abused its discretion in declining
                       to suspend the sentence and place appellant on probation. Therefore, we
                                   ORDER the judgment of conviction AFFIRMED.



                                                    /                       ,J.




                       cc: Hon. Connie J. Steinheimer, District Judge
                            Washoe County Public Defender
                            Attorney General/Carson City
                            Washoe County District Attorney
                            Washoe District Court Clerk




       SUPREME COURT
            OF
          NEVADA
                                                            2
   (0) 1947A

NEEM               I